Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 08/27/2021 have been entered. Claims 1-2, 3-6 and 10-13 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 10-12 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyake et al (US 2015/0002799, ‘799 hereafter).
Regarding claims 1-2, 4-5 and 10-12, ‘799 discloses a IPS mode liquid crystal display device comprising a thin-film transistor substrate; a counter substrate facing the thin-film transistor substrate; a liquid crystal layer provided between the thin-film transistor substrate and the counter substrate; an alignment film provided on the thin-film transistor substrate (Fig 1, [0023], [0067]-[0075], [0085]); a phot-curable sealing material which bonds together the thin-film transistor substrate and the counter substrate at the periphery of the liquid crystal layer ([0112], [0113]); and a polymer layer containing a third polymer polymerized from a monomer in the liquid crystal layer, which is provided on the liquid crystal layer-side surface of the alignment film (Fig. 1, layers 40a-b, [0023], [0036], [0062], [0087], [0088]); wherein the alignment film contains a mixture of a first polymer ([0089], [0093]) having a photo-functional group being a photo-decomposable group or photo-isomerizable group such as cinnamate and the like ([0104]), and a second polymer having a photocurable group being acrylate group or methacrylate ([0024], [0025], [0078], [0079], [0081], [0119]). ‘799 also discloses the monomer in the liquid crystal layer contains methacrylate group which is a monomer containing an alkyl group ([0062], formula 1, methyl is an alkyl group) and can be covalently bonded to the second polymer in the alignment layer ([0130], [0119]), which renders a weaker anchoring energy than that in the region having first polymer. ‘799 does not expressly set forth the alignment film is chemically bonded to sealing material, however, since both sealing material and alignment film of ‘799 contain photocurable 
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Miyake et al (US 2015/0002799, ‘799 hereafter) as evidenced by park et al (US 2003/0147032, ‘032 hereafter).
Regarding claim 6, ‘799 teaches all the limitations of claim 1, ‘799 also discloses that the sealing material is a photocurable material ([0112]-[0113]) but does not expressly set forth that the sealing material contains photocurable group as recited in the claim. However, it is well known in the art that the photocurable sealing material having acrylate or methacrylate group can be used to seal LCD panel as evidenced by ‘032 (Fig 11, [0034]-[0035], [0087]). Therefore, it would have been obvious to one of ordinary skill in the art to a sealing material having photocurable groups such as acrylate or methacrylate group to seal a LCD panel, because this is a common practice in the art. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest  a liquid crystal display as recited in the present claim 1, wherein the first polymer and the second polymer have the same main chain structure. 
Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference  Miyake’799  fails to disclose that the horizontal alignment film 12 contains both the first polymer and the second group (polymer), that the first polymer has at least one group selected from the group consisting of a cyclobutane group, an azobenzene group, a chalcone group, a cinnamate group, a coumarin group, a stilbene group, a phenol ester group, and a phenyl benzoate group, and that the second polymer has a different type from that of the first polymer. However, as discussed in the rejection above, ‘799 expressly discloses that the alignment layer contains a polymer having photoalignment group and a polymer having methacrylate group (polymerized from methacrylate monomer after baking, see Example 1, [0117]-[0119], Example 3, [0127], Example 4, [0130]). 
For the reasons set forth here and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.